Per Curiam :
The court concurred with the master in the finding of iacts. While much evidence was given, of a vague and uricertain character, it appears to have been disregarded in the conclusion at. which both arrived. The learned judge says: “The uncertain *323and vague character of the testimony applies more to amounts claimed beyond what the master has found than to the amount he has found.”
An examination of the evidence satisfies us that this is correct. It it sufficiently clear to justify awarding the sums specified in the decree.
Decree affirmed and appeal dismissed, at the costs of the appellants.